                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHANDEL RICHARD HOFFMAN,                       :
    Plaintiff                                  :       No. 1:20-cv-02455
                                               :
                                               :       (Judge Kane)
       v.                                      :
                                               :       (Magistrate Judge Schwab)
M & T BANK CORP., et al.,                      :
     Defendants                                :

                                           ORDER

       Before the Court in the above-captioned action is the June 9, 2021 Report and

Recommendation of Magistrate Judge Schwab (Doc. No. 16), recommending that the Court

dismiss Plaintiff Chandel Richard Hoffman (“Plaintiff”)’s complaint. No timely objections to

the Report and Recommendation have been filed.

       ACCORDINGLY, on this 24th day of June 2021, upon independent review of the record

and the applicable law, IT IS ORDERED THAT:

       1.     The Court ADOPTS the Report and Recommendation (Doc. No. 16) of
              Magistrate Judge Schwab insofar as it recommends dismissal of Plaintiff’s
              complaint for failure to effect service of process on Defendants in accordance
              with Federal Rule of Civil Procedure 4;

       2.     Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE;
              and

       3.     The Clerk of Court is directed to CLOSE this case.



                                                    s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
